In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00167-CR




            IN RE: JONATHAN TRUJILLO




             Original Mandamus Proceeding




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                      MEMORANDUM OPINION
       Jonathan Trujillo, relator, filed a petition for a writ of mandamus asking this Court to

compel the trial court to appoint new counsel to represent him in two appeals currently pending

before this Court, cause numbers 06-13-00040-CR and 06-13-00041-CR. Trujillo has now filed

a motion to dismiss this petition, which we grant.

       We dismiss the petition for writ of mandamus.




                                             Bailey C. Moseley
                                             Justice

Date Submitted:       August 7, 2013
Date Decided:         August 8, 2013

Do Not Publish




                                                2